UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 09/30/14 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Natural Resources Fund ANNUAL REPORT September 30, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Proxy Results 35 Information About the Renewal of the Fund’s Management Agreement 40 Board Members Information 43 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Natural Resources Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This annual report for Dreyfus Natural Resources Fund covers the 12-month period from October 1, 2013, through September 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite occasional bouts of heightened volatility, U.S. stocks gained ground steadily over the reporting period as the domestic economy rebounded. As a result, most broad measures of equity market performance established a series of new record highs. Smaller and more economically sensitive stocks generally fared well over the reporting period’s first half, but larger, better established companies rallied more strongly over the second half. We remain cautiously optimistic regarding the U.S. stock market’s prospects. We currently expect the economy to continue to accelerate as several longstanding drags, including tight fiscal policies and private sector deleveraging, fade from the scene. Of course, a number of risks remain, including the possibilities of higher interest rates and intensifying geopolitical turmoil. As always, we encourage you to discuss our observations with your financial adviser to assess their potential impact on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation October 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2013, through September 30, 2014, as provided by Robin Wehbe and Elizabeth Slover, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2014, Dreyfus Natural Resources Fund’s Class A shares produced a total return of 6.98%, Class C shares returned 6.17%, and Class I shares returned 7.24%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index (“S&P 500 Index”), produced a total return of 19.70% for the same period. 2 The S&P ® North American Natural Resources Sector Index, which more closely reflects the fund’s composition, returned 10.27% for the reporting period. 3 The S&P 500 Index climbed in response to improving U.S. economic fundamentals, but natural resources stocks lagged due to more tepid global economic growth.The fund’s performance compared to its benchmark and the S&P North American Natural Resources Sector Index was hurt by holdings with ample exposure to sluggish international economies. The Fund’s Investment Approach The fund seeks long-term capital appreciation, normally investing at least 80% of its assets in stocks of companies in natural resources and natural resource-related sectors. While the fund typically invests in equity securities of U.S.-based companies, it may invest up to 45% of its total assets in foreign securities, including emerging market securities. The fund invests in growth and value stocks of any market capitalization, typically maintaining exposure to the major natural resources sectors. Using fundamental research and direct management contact, we seek stocks of companies with strong positions in their natural resources sector, sustained achievement records, and strong financial condition. We also look for special situations, such as corporate restructurings, turnarounds, or management changes that could increase the stock price. Natural Resources Stocks Trailed Broader Averages Encouraging economic data over the fourth quarter of 2013 enabled the S&P 500 Index to end the year near record highs.The market relinquished some of its gains in January 2014 amid concerns regarding economic slowdowns in the world’s emerging markets, but stocks rebounded sharply in February when those worries The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) proved to be overblown. Another bout of weakness in the spring signaled a shift in market leadership from smaller, economically sensitive stocks to their larger, less speculative counterparts. Positive economic data over the summer again broadly bolstered investor sentiment, driving market averages to new record highs. International stocks also generally produced positive returns, but all of their gains were achieved over the first half of the reporting period. European stocks came under pressure during the second half after disappointing economic data sparked concerns regarding potential deflationary pressures. Geopolitical instability in Ukraine and the Middle East also weighed on European investor sentiment. Meanwhile, most Asian stock markets were hampered by slowing growth in China. Global economic uncertainty weighed heavily on commodity and energy stocks. Ongoing economic weakness in China and an appreciating U.S. dollar hurt prices of industrial commodities, while moderate demand for an adequate supply of oil constrained energy prices. In addition, a resurgence in North American oil and gas production caused competitive pressures to intensify for international energy companies. Record crop volumes boosted the supply and reduced prices of many agricultural commodities. European and Emerging Markets Undermined Relative Results The fund’s relative performance was held back over the reporting period by holdings with substantial businesses outside of the United States. French energy services provider Technip encountered a slowdown in new orders when demand moderated from international energy producers. A number of globally focused integrated oil producers, mining companies, and agricultural producers—such as Monsanto , Potash Corp. of Saskatchewan, Rio Tinto, and BHP Billiton —were hurt by Europe’s struggling economy and restrictions imposed on trade with Russia.The fund did not participate in gains by aluminum producer Alcoa, which appeared to rebound from earlier challenges. Underweighted exposure to precious metals producers proved positive, but disappointing stock selections in the industry group, including Silver Wheaton and Alamos Gold , weighed on returns. The fund achieved better results with more U.S.-centric holdings. Low input costs stemming from the North American energy renaissance helped boost profits for refiners Valero Energy and Phillips 66, as well as chemicals maker LyondellBasell Industries. Aggregates producer Eagle Materials benefited from increased U.S. non-residential construction. Finally, recent weakness was not enough to fully offset earlier gains in energy services providers Halliburton and Schlumberger. 4 Selective Opportunities Among Natural Resources Companies In our view, the global economy is likely to recover slowly as Europe adopts more stimulative monetary policies, China’s economy stabilizes, and the United States removes a degree of monetary stimulus. However, while we expect inflation increase longer term, near term demand struggles to keep pace with supply growth and thusly commodity prices seem poised to trade within a relatively tight range Therefore, we have intensified our focus on natural resources companies that grow earnings through expanded production volumes rather than price increases. addition, we have indentified opportunities among “bottlenecks” in the commodi ties supply chain, including companies specializing in pipelines, barges, and railcars October 15, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Because the fund’s investments are concentrated in the natural resources and related sectors, the value of its shares will be affected by factors particular to those sectors and may fluctuate more widely than that of a fund which invests in a broad range of industries.The market value of these securities may be affected by numerous factors, including events occurring in nature, inflationary pressures, domestic and international politics. Interest rates, commodity prices, economic, tax, energy developments, and government regulations may affect the supply and demand for natural resources and the share prices of companies in the sector. Securities of companies within specific natural resources sectors can perform differently from the overall market.This may be due to changes in such things as the regulatory or competitive environment or to changes in investor perceptions regarding a sector. Because the fund may allocate relatively more assets to certain natural resources sectors than others, the fund’s performance may be more sensitive to developments, which affect those sectors emphasized by the fund. Small and midsize companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile than those of larger, more established companies. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s return reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2015, at which time it may be extended, modified, or terminated. Had these expenses not been absorbed, returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The S&P North American Natural Resources Sector Index is an equity benchmark for U.S.-traded natural resources-related stocks.The index includes companies in the following categories: extractive industries, energy companies, owners and operators of timber tracts, forestry services, producers of pulp and paper, and owners of plantations. It is a modified capitalization-weighted index, and component companies must meet objective criteria for inclusion. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Natural Resources Fund on 9/30/04 to a $10,000 investment made in each of the Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”) and the S&P North American Natural Resources Sector Index on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance.The S&P North American Natural Resources Sector Index is an equity benchmark for U.S.-traded natural resources-related stocks.The index includes companies in the following categories: extractive industries, energy companies, owners and operators of timber tracts, forestry services, producers of pulp and paper and owners of plantations. It is a modified capitalization-weighted index, and component companies must meet objective criteria for inclusion. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/14 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) % % % without sales charge % % % Class C shares with applicable redemption charge † % % % without redemption % % % Class I shares % % % Standard & Poor’s 500 Composite Stock Price Index % % % S&P North American Natural Resources Sector Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Natural Resources Fund from April 1, 2014 to September 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 6.74 $ 10.47 $ 5.50 Ending value (after expenses) $ 992.80 $ 989.20 $ 994.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 6.83 $ 10.61 $ 5.57 Ending value (after expenses) $ 1,018.30 $ 1,014.54 $ 1,019.55 † Expenses are equal to the fund’s annualized expense ratio of 1.35% for Class A, 2.10% for Class C and 1.10% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2014 Common Stocks—97.2% Shares Value ($) Agricultural Products—7.1% Archer-Daniels-Midland 55,760 2,849,336 Bunge 16,150 1,360,315 Aluminum—3.6% Alcoa 98,695 1,588,003 Hindalco Industries, GDR 209,700 a 530,960 Building Products—1.1% Owens Corning 20,140 Construction & Engineering—.9% Fluor 8,270 Diversified Metals & Mining—5.6% Glencore 161,030 b 895,931 Rio Tinto 46,800 2,441,333 Fertilizers & Agricultural Chemicals—8.0% CF Industries Holdings 8,560 2,390,123 Potash Corp of Saskatchewan 67,640 2,337,638 Forest Products—9.1% Eagle Materials 17,540 1,786,098 Martin Marietta Materials 14,180 1,828,369 Vulcan Materials 29,440 1,773,171 Gas Utilities—1.0% Infraestructura Energetica 100,788 Gold—1.4% Agnico-Eagle Mines 27,880 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Housewares & Specialties—2.0% Newell Rubbermaid 35,050 Integrated Oil & Gas—3.9% Occidental Petroleum 9,280 892,272 Repsol 60,670 1,440,638 Marine Ports & Services—3.8% Great Lakes Dredge and Dock 91,380 b 564,728 Kirby 9,991 b 1,177,439 Safe Bulkers 73,253 c 487,865 Oil & Gas Equipment & Services—8.3% Cameron International 19,080 b 1,266,530 Halliburton 23,746 1,531,855 National Oilwell Varco 11,870 903,307 Schlumberger 11,870 1,207,060 Oil & Gas Exploration & Production—11.7% Continental Resources 22,680 b 1,507,766 EOG Resources 14,470 1,432,819 Exxon Mobil 30,480 2,866,644 Noble Energy 16,530 1,129,991 Oil & Gas Refining & Marketing—8.3% Anadarko Petroleum 17,540 1,779,258 Eni 70,190 1,672,900 Phillips 66 17,983 1,462,198 10 Common Stocks (continued) Shares Value ($) Packaged Foods & Meats—1.5% ConAgra Foods 27,034 Precious Metals & Minerals—4.8% Franco-Nevada 18,600 912,935 Silver Wheaton 41,300 823,109 Sumitomo Metal Mining 77,000 1,084,003 Railroads—3.3% Kansas City Southern 5,284 640,421 Union Pacific 12,400 1,344,408 Specialty Chemicals—6.3% LANXESS 17,540 968,241 LyondellBasell Industries, Cl. A 13,940 1,514,721 Praxair 9,800 1,264,200 Steel—5.5% Nucor 38,220 2,074,582 United States Steel 30,503 c 1,194,803 Total Common Stocks (cost $55,333,816) Other Investment—2.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,655,935) 1,655,935 d The Fund 11 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,630,350) 1,630,350 d Total Investments (cost $58,620,101) % Liabilities, Less Cash and Receivables %) ) Net Assets % GDR—Global Depository Receipts a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At September 30, 2014, these securities were valued at $530,960 or .9% of net assets. b Non-income producing security. c Security, or portion thereof, on loan.At September 30, 2014, the value of the fund’s securities on loan was $1,456,630 and the value of the collateral held by the fund was $1,630,350. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Oil & Gas Exploration & Production 11.7 Integrated Oil & Gas 3.9 Forest Products 9.1 Marine Ports & Services 3.8 Oil & Gas Equipment & Services 8.3 Aluminum 3.6 Oil & Gas Refining & Marketing 8.3 Railroads 3.3 Fertilizers & Agricultural Chemicals 8.0 Housewares & Specialties 2.0 Agricultural Products 7.1 Packaged Foods & Meats 1.5 Specialty Chemicals 6.3 Gold 1.4 Diversified Metals & Mining 5.6 Building Products 1.1 Money Market Investments 5.5 Gas Utilities 1.0 Steel 5.5 Construction & Engineering .9 Precious Metals & Minerals 4.8 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES September 30, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $1,456,630)—Note 1(c): Unaffiliated issuers 55,333,816 57,642,061 Affiliated issuers 3,286,285 3,286,285 Cash 69,338 Cash denominated in foreign currencies 42,725 42,215 Receivable for investment securities sold 4,711,925 Dividends and securities lending income receivable 58,288 Receivable for shares of Beneficial Interest subscribed 43,763 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 1,216 Prepaid expenses 29,574 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 56,827 Payable for investment securities purchased 4,730,279 Liability for securities on loan—Note 1(c) 1,630,350 Payable for shares of Beneficial Interest redeemed 46,996 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 486 Accrued expenses 85,448 Net Assets ($) Composition of Net Assets ($): Paid-in capital 56,106,662 Accumulated undistributed investment income—net 391,103 Accumulated net realized gain (loss) on investments 537,598 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,298,916 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 37,157,786 3,713,912 18,462,581 Shares Outstanding 1,170,950 126,249 566,469 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended September 30, 2014 Investment Income ($): Income: Cash dividends (net of $39,926 foreign taxes withheld at source): Unaffiliated issuers 1,006,850 Affiliated issuers 1,031 Income from securities lending—Note 1(c) 8,250 Total Income Expenses: Management fee—Note 3(a) 382,983 Shareholder servicing costs—Note 3(c) 167,497 Professional fees 104,462 Registration fees 53,763 Distribution fees—Note 3(b) 25,585 Prospectus and shareholders’ reports 18,036 Custodian fees—Note 3(c) 15,211 Trustees’ fees and expenses—Note 3(d) 12,266 Loan commitment fees—Note 2 366 Miscellaneous 21,592 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (119,764 ) Less—reduction in fees due to earnings credits—Note 3(c) (53 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 5,411,895 Net realized gain (loss) on forward foreign currency exchange contracts 4,212 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (3,204,353 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 730 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2014 2013 Operations ($): Investment income—net 334,187 100,662 Net realized gain (loss) on investments 5,416,107 22,295 Net unrealized appreciation (depreciation) on investments (3,203,623 ) 3,609,512 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A — (43,112 ) Class I — (15,445 ) Total Dividends — ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 18,933,206 12,709,168 Class C 1,233,246 817,439 Class I 14,695,472 7,450,345 Dividends reinvested: Class A — 38,301 Class I — 12,709 Cost of shares redeemed: Class A (10,318,907 ) (6,434,254 ) Class C (892,261 ) (2,238,162 ) Class I (4,907,303 ) (3,344,342 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 38,044,155 25,359,039 End of Period Undistributed (distributions in excess of} investment income—net 391,103 (54,306 ) The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, 2014 2013 Capital Share Transactions: Class A a Shares sold 593,463 456,611 Shares issued for dividends reinvested — 1,498 Shares redeemed (319,704 ) (233,900 ) Net Increase (Decrease) in Shares Outstanding Class C a Shares sold 40,669 31,625 Shares redeemed (30,395 ) (85,935 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 442,268 258,947 Shares issued for dividends reinvested — 486 Shares redeemed (146,157 ) (118,542 ) Net Increase (Decrease) in Shares Outstanding a During the period ended September 30, 2013, 44,136 Class C shares representing $1,170,934 were exchanged for 41,347 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended September 30, Class A Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 29.66 26.27 22.19 22.80 21.78 Investment Operations: Investment income (loss)—net a .20 .11 (.06 ) (.09 ) (.13 ) Net realized and unrealized gain (loss) on investments 1.87 3.34 4.14 (.52 ) 1.15 b Total from Investment Operations 2.07 3.45 4.08 (.61 ) 1.02 Distributions: Dividends from investment income—net — (.06 ) — — — Net asset value, end of period 31.73 29.66 26.27 22.19 22.80 Total Return (%) c 6.98 13.19 18.39 (2.68 ) 4.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.58 1.67 2.11 1.77 1.79 Ratio of net expenses to average net assets 1.35 1.35 1.88 1.75 1.79 Ratio of net investment income (loss) to average net assets .62 .41 (.25 ) (.34 ) (.59 ) Portfolio Turnover Rate 102.79 33.17 64.59 74.02 58.38 Net Assets, end of period ($ x 1,000) 37,158 26,614 17,676 17,094 16,516 a Based on average shares outstanding. b Amount includes litigation proceeds received by the fund amounting to $.03 per share for the year ended September 30, 2010. c Exclusive of sales charge. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class C Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 27.71 24.66 20.99 21.74 20.92 Investment Operations: Investment (loss)—net a (.04 ) (.10 ) (.25 ) (.28 ) (.29 ) Net realized and unrealized gain (loss) on investments 1.75 3.15 3.92 (.47 ) 1.11 b Total from Investment Operations 1.71 3.05 3.67 (.75 ) .82 Net asset value, end of period 29.42 27.71 24.66 20.99 21.74 Total Return (%) c 6.17 12.37 17.49 (3.45 ) 3.92 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.39 2.45 2.90 2.52 2.55 Ratio of net expenses to average net assets 2.10 2.10 2.67 2.50 2.55 Ratio of net investment (loss) to average net assets (.14 ) (.38 ) (1.06 ) (1.08 ) (1.35 ) Portfolio Turnover Rate 102.79 33.17 64.59 74.02 58.38 Net Assets, end of period ($ x 1,000) 3,714 3,213 4,199 4,539 4,536 a Based on average shares outstanding. b Amount includes litigation proceeds received by the fund amounting to $.03 per share for the year ended September 30, 2010. c Exclusive of sales charge. See notes to financial statements. 18 Year Ended September 30, Class I Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 30.39 26.91 22.67 23.24 22.13 Investment Operations: Investment income (loss)—net a .31 .20 (.00 ) b (.02 ) (.06 ) Net realized and unrealized gain (loss) on investments 1.89 3.41 4.24 (.55 ) 1.17 c Total from Investment Operations 2.20 3.61 4.24 (.57 ) 1.11 Distributions: Dividends from investment income—net — (.13 ) — — — Net asset value, end of period 32.59 30.39 26.91 22.67 23.24 Total Return (%) 7.24 13.49 18.70 (2.45 ) 5.02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.35 1.43 1.88 1.53 1.50 Ratio of net expenses to average net assets 1.10 1.10 1.64 1.51 1.50 Ratio of net investment income (loss) to average net assets .93 .69 (.01 ) (.07 ) (.26 ) Portfolio Turnover Rate 102.79 33.17 64.59 74.02 58.38 Net Assets, end of period ($ x 1,000) 18,463 8,216 3,484 2,431 2,031 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Amount includes litigation proceeds received by the fund amounting to $.03 per share for the year ended September 30, 2010. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Natural Resources Fund (the “fund”) is a separate non-diversified series of Dreyfus Opportunity Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund.The fund’s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) 20 under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). 22 Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 42,621,489 — — Equity Securities— Foreign Common Stocks † 15,020,572 — — Mutual Funds 3,286,285 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 1,216 — The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (486 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At September 30, 2013, $2,544,962 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair value procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 24 Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended September 30, 2014,The Bank of New York Mellon earned $2,043 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended September 30, 2014 were as follows: Affiliated Investment Value Value Net Company 9/30/2013 ($) Purchases ($) Sales ($) 9/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 184,380 34,344,274 32,872,719 1,655,935 2.8 Dreyfus Institutional Cash Advantage Fund 615,887 34,543,320 33,528,857 1,630,350 2.7 Total The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2014, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended September 30, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended September 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $472,360, undistributed capital gains $571,488 and unrealized appreciation $2,183,769. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2014 and September 30, 2013 were as follows: ordinary income $0 and $58,557, respectively. During the period ended September 30, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts, foreign currency gains and losses and passive foreign 26 investment companies, the fund increased accumulated undistributed investment income-net by $111,222 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended September 30, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly.The Manager has contractually agreed, from October 1, 2013 through February 1, 2015, to waive receipt of its fees/or to assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.10% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $119,764 during the period ended September 30, 2014. During the period ended September 30, 2014, the Distributor retained $23,049 from commissions earned on sales of the fund’s Class A shares and $8,530 from CDSCs on redemptions of the fund’s Class C shares. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended September 30, 2014, Class C shares were charged $25,585 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2014, Class A and Class C shares were charged $85,298 and $8,529, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund.The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended September 30, 2014, the fund was charged $7,263 for transfer agency services and $770 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $53. 28 The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended September 30, 2014, the fund was charged $15,211 pursuant to the custody agreement. During the period ended September 30, 2014, the fund was charged $8,107 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $37,475, Distribution Plan fees $2,365, Shareholder Services Plan fees $8,630, custodian fees $5,747, Chief Compliance Officer fees $1,730 and transfer agency fees $3,190, which are offset against an expense reimbursement currently in effect in the amount of $2,310. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended September 30, 2014, amounted to $69,278,874 and $50,836,459, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended September 30, 2014 is discussed below. Master Netting Arrangements: The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. The risk is mitigated by Master Agreements. The following summarizes open forward contracts at September 30, 2014: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, Expiring 10/2/2014 a 1,665,532 2,701,276 2,700,060 1,216 30 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Euro, Expiring 10/2/2014 a 688,047 868,556 869,042 (486 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparty: a JP Morgan Chase Bank The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities.These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements or similar agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At September 30, 2014, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts 1,216 (486 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 1,216 (486 ) Derivatives not subject to Master Agreements - - Total gross amount of assets and liabilities subject to Master Agreements 1,216 (486 ) The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of September 30, 2014: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount Counterparty Assets ($) 1 for Offset ($) Received ($) of Assets ($) JP Morgan Chase Bank 1,216 (486) — 730 Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) JP Morgan Chase Bank (486) 486 — — 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The following summarizes the average market value of derivatives outstanding during the period ended September 30, 2014: Average Market Value ($) Forward contracts 1,053,922 At September 30, 2014, the cost of investments for federal income tax purposes was $58,735,248; accordingly, accumulated net unrealized appreciation on investments was $2,193,098, consisting of $4,485,932 gross unrealized appreciation and $2,292,834 gross unrealized depreciation. 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Natural Resources Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Natural Resources Fund (one of the series comprising Dreyfus Opportunity Funds) as of September 30, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of September 30, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Natural Resources Fund at September 30, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. The Fund 33 PROXY RESULTS (Unaudited) The Company held a special meeting of shareholders on December 6, 2013. The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Isabel P. Dunst † 1,049,527 45,234 Robin A. Melvin † 1,058,383 36,378 Roslyn M. Watson † 1,058,674 36,087 † Each of the above Board Members were duly elected by shareholders at the fund’s December 6, 2013 shareholder meeting. In addition, Joseph S. DiMartino, Gordon J. Davis,Whitney I. Gerard, Nathan Leventhal and Benaree Pratt Wiley continue as Board Members of the Company. 34 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 15-16, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the various periods, except for the one- and two-year periods when the fund’s performance was at the Performance Group medians. The Dreyfus representatives noted the improvement in the fund’s relative performance versus the Performance Group in recent periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s return was above the index in five of the ten years. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually 36 agreed to waive receipt of its fees and/or assume the expenses of the fund, until February 1, 2015, so that the direct expenses of none of the fund’s share classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.10% of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the expense limitation arrangement and its effect on the profitability of Dreyfus and its affiliates.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s improved perfor- mance in light of the considerations described above. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. 38 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (70) Chairman of the Board (2000) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Gordon J. Davis (73) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 62 ————— Whitney I. Gerard (79) Board Member (2003) Principal Occupation During Past 5Years: • Partner in the law firm of Chadbourne & Parke LLP (1984-present) No. of Portfolios for which Board Member Serves: 38 ————— Nathan Leventhal (71) Board Member (2009) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 40 Robin A. Melvin (51) Board Member (2014) † Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (64) Board Member (2014) † Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 67 ————— Benaree Pratt Wiley (68) Board Member (2009) Principal Occupation During Past 5Years: • Principal,The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 69 The Fund 41 BOARD MEMBERS INFORMATION (Unaudited) (continued) INTERESTED BOARD MEMBERS J. Charles Cardona (58) Board Member (2014) † Principal Occupation During Past 5Years: • President and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division (2008-present) No. of Portfolios for which Board Member Serves: 36 J. Charles Cardona is deemed to be an “interested person” (as defined in the Act) of the fund as a result of his affiliation with The Dreyfus Corporation. ————— Isabel P. Dunst (67) Board Member (2014) † Principal Occupation During Past 5Years: • Partner, Hogan Lovells LLP (1990-present) No. of Portfolios for which Board Member Serves: 36 Isabel P. Dunst is deemed to be an “interested person” (as defined in the Act) of the fund as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— † Robin A. Melvin, Roslyn M.Watson and Isabel P. Dunst were elected as Board Members of the Company on December 6, 2013, effective January 1, 2014. J. Charles Cardona was elected as a Board Member of the Company on February 27, 2014. Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member Arthur A. Hartman., Emeritus Board Member George L. Perry., Emeritus Board Member 42 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 145 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 51 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 58 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 38 years old and has been an employee of the Manager since March 2013. The Fund 43 OFFICERS OF THE FUND (Unaudited) (continued) JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 170 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 165 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. 44 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $ 31,594 in 2013 and $32,226 in 2014. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $0 in 2013 and $12,120 in 2014. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2013 and $0 in 2014. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $4,057 in 2013 and $3,863 in 2014. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2013 and $0 in 2014. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $ 82 in 2013 and $169 in 2014. These services included a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2013 and $0 in 2014. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $52,124,229 in 2013 and $30,348,123 in 2014. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 17, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 17, 2014 By: /s/ James Windels James Windels, Treasurer Date: November 17, 2014 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
